                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KELLY L. SMITH,

                   Plaintiff,                             4:19CV3024

      vs.
                                                            ORDER
CATHLEEN H. ALLEN, all in their personal
capacity and in their official capacity as
jointly engaged State actors and Special
Prosecutor;         LEININGER,     SMITH,
JOHNSON, BAACK, PLACZEK & ALLEN,
the law office of, all in their personal
capacity and in their official capacity as
jointly engaged State actors and Special
Prosecutor; SMITH, JOHNSON, BAACK,
PLACZEK, ALLEN, CONNICK & HANSEN,
the law office of, all in their personal
capacity and in their official capacity as
jointly engaged State actors and Special
Prosecutor; CENTRAL PLATTE NATURAL
RESOURCES         DISTRICT,     KARIN   L.
NOAKES, in her individual, personal
Capacity; FRANKIE J. MOORE, in her
individual, personal Capacity; FRANCIC C.
RIEDMAN, in her individual, personal
capacity; and EVERETT O. INBODY, in his
individual, Personal capacity;

                   Defendants.



      IT IS ORDERED that the motion to substitute, (Filing No. 67), is granted, and
James A. Campbell is substituted for Ryan S. Post as counsel for Defendants Karin L.
Noakes, Frankie J. Moore, Francie C. Riedmann, and Everett O. Inbody.


      April 28, 2021.                        BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
